





CITATION:
Da
          Silva v. Hannam, 2011 ONCA 505



DATE: 20110711



DOCKET: C53070



COURT OF APPEAL FOR ONTARIO



Moldaver, Cronk and Epstein JJ.A.



BETWEEN



Jose Da Silva and Zita Da Silva



Plaintiffs (Appellants)



and



Dr. Paul Hannam and Toronto East General Hospital



Defendants (Respondents)



Diane L. Evans, for the appellants



Michael Kortez and Meredith E. Jones for the respondent Dr.
          Paul Hannam



Simon Clements, for the respondent Toronto East General
          Hospital



Heard and released orally: July 7, 2011



On appeal from the judgment of
          Justice S. Chapnik of the Superior Court of Justice, dated November 29, 2010.



ENDORSEMENT



[1]

The appellants, Jose Da Silva and Zita Da Silva,
    are the plaintiffs in a medical malpractice action that they have brought
    against the respondents in this appeal, Dr. Paul Hannam  the doctor who
    treated Mr. Da Silva  and Toronto East General Hospital  the treating
    hospital.  They appeal the judgment of
    Justice Chapnik, dated November 29, 2010, allowing the respondents summary
    judgment motion, the effect of which was to dismiss the appellants action.

[2]

In our view, the appeal must be dismissed.

[3]

The action arises out of a condition with which
    Mr. Da Silva was unfortunately afflicted, known as testicle torsion.  Approximately 64 hours after Mr. Da Silva
    became aware that he had a problem, he was operated on and the affected
    testicle, which by then was no longer viable, was removed.

[4]

The argument before the motion judge focused not
    on the standard of care but on causation.  The question of whether there was any genuine issue requiring a trial
    was whether, had the respondent doctor properly diagnosed the problem when he
    first saw Mr. Da Silva 19 hours after the onset of Mr. Da Silvas symptoms, Mr.
    Da Silvas condition could have been treated without the removal of his testicle.

[5]

The appellants expert evidence showed that, at
    its highest, when the respondent doctor first saw Mr. Da Silva, there was a 10
    per cent chance of preventing the loss of his testicle.  There was no evidence indicating that if an
    earlier diagnosis and treatment had been effected by the respondent doctor
    after Mr. Da Silvas attendance at the hospital, it was more likely than not
    that Mr. Da Silvas testicle could have been saved.  On this evidence, the motion judge concluded,
    correctly in our view, that the but for test for causation applied and that
    this test was not met.

[6]

We see no error in the motion judges
    reasoning.  The appeal is therefore
    dismissed.

[7]

The respondent hospital will have its costs of
    the appeal in the amount of $2,500, inclusive of disbursements and all
    applicable taxes, and the respondent doctor will have his costs of the appeal
    in the amount of $7,500, inclusive of disbursements and all applicable
    taxes.

M. J. Moldaver J.A.

E.A. Cronk J.A.

G.J. Epstein J.A.


